Exhibit 10.2

 

OP PARTNERSHIP AGREEMENT PREFERRED UNIT AMENDMENT

 

Twenty-Second Amendment to the
First Amended and Restated Agreement
of Limited Partnership
of SL Green Operating Partnership, L.P.

 

This Amendment is made as of August 20, 2015 by SL Green Realty Corp., a
Maryland corporation, as managing general partner (the “Company” or the
“Managing General Partner”) of SL Green Operating Partnership, L.P., a Delaware
limited partnership (the “Partnership”), and as attorney-in-fact for the Persons
named on Exhibit A to the First Amended and Restated Agreement of Limited
Partnership of SL Green Operating Partnership, L.P., dated as of August 20,
1997, as amended from time to time (the “Partnership Agreement”), for the
purpose of amending the Partnership Agreement.  Capitalized terms used herein
and not defined shall have the meanings given to them in the Partnership
Agreement.

 

WHEREAS, pursuant to that certain agreement of purchase and sale (the “Agreement
of Purchase and Sale”), dated as of June 18, 2015, by and between Sakele
Brothers, LLC, a New York limited liability company (the “Seller”), and 187
Broadway Owner LLC, a Delaware limited liability company (the “Purchaser”), the
Purchaser has agreed to acquire certain real property from the Seller in
exchange for, among other things, preferred partnership units of the
Partnership.

 

WHEREAS, the Partnership owns a direct or indirect interest in the Purchaser.

 

WHEREAS, Section 4.02A of the Partnership Agreement grants the Managing General
Partner authority to cause the Partnership to issue interests in the Partnership
to Persons other than the Managing General Partner in one or more classes or
series, with such designations, preferences and relative, participating optional
or other special rights, powers and duties as may be determined by the Managing
General Partner in its sole and absolute discretion, subject to applicable
Delaware law.

 

WHEREAS, the Managing General Partner has determined that, in connection with
the issuance of the preferred partnership units contemplated by the Agreement of
Purchase and Sale, it is necessary and desirable to amend the Partnership
Agreement to create and set forth the terms of the preferred partnership units
having the designations, rights and preferences set forth herein.

 

WHEREAS, solely to the extent necessary to effect the establishment of the
Series S Preferred Units (as defined herein) with the terms and conditions
described herein, the following shall be deemed to amend Articles V and VI and
Section 8.06 of the Partnership Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Managing General Partner hereby amends the Partnership Agreement as follows:

 

1.             Article I of the Partnership Agreement is hereby amended by
adding the following definition:

 

1

--------------------------------------------------------------------------------


 

“Series S Preferred Units” means the series of Partnership Units established
pursuant to the Twenty-Second Amendment to this Partnership Agreement,
representing units of Limited Partnership Interest designated as the Series S
Preferred Units, with the preferences, rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
repurchase and conversion as described herein.

 

2.             In accordance with Section 4.02A of the Partnership Agreement,
set forth below are the terms and conditions of the Series S Preferred Units
hereby established:

 

A.            Designation and Number.  A series of Partnership Units, designated
as Series S Preferred Units, is hereby established.  The maximum number of
Series S Preferred Units shall be 1,077,280.

 

B.            Rank.  The Series S Preferred Units, with respect to rights to the
payment of dividends and the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership, rank (a) senior to the Class A
Units, the Class B Units (collectively, the “Common Units”) and all Partnership
Interests outstanding or issued in the future by the Partnership, the terms of
which do not expressly provide that such Partnership Interests rank senior to or
on a parity with the Series S Preferred Units, (b) on a parity with the Series F
Preferred Units, the Series G Preferred Units, the Series I Preferred Units, the
Series J Preferred Units, the Series K Preferred Units, the Series L Preferred
Units, Series M Preferred Units, Series N Preferred Units, Series O Preferred
Units, the Series P Preferred Units, the Series Q Preferred Units, the Series R
preferred Units and all Partnership Interests outstanding or issued in the
future by the Partnership, the terms of which expressly provide that such
Partnership Interests rank on a parity with the Series S Preferred Units and
(c) junior to all Partnership Interests issued in the future by the Partnership,
the terms of which expressly provide that such Partnership Interests rank senior
to the Series S Preferred Units (provided prior consent of the holders of the
Series S Preferred Units has been obtained prior to the issuance of such
Partnership Interests).

 

C.            Distributions.

 

(i)            Pursuant to Section 5.01 of the Partnership Agreement but subject
to the rights of holders of any Partnership Interests ranking senior to the
Series S Preferred Units as to the payment of distributions, the holders of the
then outstanding Series S Preferred Units shall be entitled to receive, when, as
and if authorized by the Managing General Partner, out of Available Cash,
cumulative quarterly preferential cash distributions in an amount per unit equal
to 4.00% of the $25.00 liquidation preference per annum (equivalent to a fixed
annual amount of $1.00 per unit).  Distributions on the Series S Preferred Units
shall accrue and be fully cumulative from the date of original issuance and
shall be payable quarterly when, as and if authorized by the Managing General
Partner, in equal amounts in arrears on the fifteenth day of each January,
April, July and, October or, if not a business day, the next succeeding business
day (each, a “Series S Preferred Unit Distribution Payment Date”). Any
distribution (including the initial distribution) payable on the Series S
Preferred Units for any partial distribution period shall be prorated and
computed on the basis of a 360-day year consisting of twelve 30-day months. 
“Distribution Period” shall mean the period from and including the date of
original issuance and ending on but excluding the next Series S Preferred Unit
Distribution Payment Date, and each subsequent period from and including such
Series S Preferred Unit Distribution Payment

 

2

--------------------------------------------------------------------------------


 

Date and ending on but excluding the next following Series S Preferred Unit
Distribution Payment Date. For the avoidance of doubt, the first Distribution
Period is the period from and including August 20, 2015 and ending on but
excluding the fifteenth day of October (or, if not a business day, the next
succeeding business day).

 

(ii)           No distribution on the Series S Preferred Units shall be
authorized by the Managing General Partner or declared or paid or set apart for
payment by the Partnership at such time as the terms and provisions of any
agreement of the Managing General Partner or the Partnership, including any
agreement relating to its indebtedness, prohibits such authorization,
declaration, payment or setting apart for payment or provides that such
authorization, declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or if such authorization,
declaration, payment or setting apart for payment shall be restricted or
prohibited by law.  No interest, or sum of money in lieu of interest, shall be
payable in respect of any distribution payment or payments on the Series S
Preferred Units which may be in arrears.

 

(iii)          Notwithstanding the foregoing, distributions with respect to the
Series S Preferred Units shall accumulate whether or not any of the foregoing
restrictions exist, whether or not there is sufficient Available Cash for the
payment thereof and whether or not such distributions are authorized.
Accumulated but unpaid distributions on Series S Preferred Units shall not bear
interest and holders of the Series S Preferred Units shall not be entitled to
any distributions in excess of full cumulative distributions.  Any distribution
payment made on the Series S Preferred Units shall first be credited against the
earliest accumulated but unpaid distribution due with respect to such units
which remains payable.

 

(iv)          Except as provided in section 2.C.(v), unless full cumulative
distributions have been or contemporaneously are declared and paid or
authorized, declared and a sum sufficient for the payment thereof set apart for
such payment on the Series S Preferred Units for all past distribution periods
and the then current distribution period, no distributions (other than in
Partnership Interests ranking junior to the Series S Preferred Units as to the
payment of dividends and the distribution of assets upon any liquidation,
dissolution or winding up of the Partnership) shall be authorized, declared or
paid or set apart for payment nor shall any other distribution be authorized,
declared or made upon any other Partnership Interests ranking, as to the payment
of distributions or the distribution of assets upon any liquidation, dissolution
or winding up of the Partnership, junior to or on a parity with the Series S
Preferred Units for any period, nor shall any other Partnership Interests
ranking junior to or on a parity with the Series S Preferred Units as to the
payment of distributions or the distribution of assets upon any liquidation,
dissolution or winding up of the Partnership, be redeemed, purchased or
otherwise acquired for any consideration (or any moneys be paid to or made
available for a sinking fund for the redemption of any such Partnership
Interests) by the Partnership (except by conversion into or exchange for
Partnership Interests ranking junior to the Series S Preferred Units as to the
payment of distributions and the distribution of assets upon any liquidation,
dissolution or winding up of the affairs of the Partnership).

 

(v)           When distributions are not paid in full (or a sum sufficient for
such full payment is not so set apart) upon the Series S Preferred Units and any
other Partnership Interests ranking on a parity as to the payment of
distributions with the Series S Preferred Units, all distributions authorized
and declared upon the Series S Preferred Units and any other Partnership
Interests ranking on a parity as to the payment of distributions with the
Series S Preferred Units

 

3

--------------------------------------------------------------------------------


 

shall be declared pro rata so that the amount of distributions authorized and
declared per Series S Preferred Unit and such other Partnership Interests shall
in all cases bear to each other the same ratio that accumulated distributions
per each Series S Preferred Unit and such other Partnership Interests (which
shall not include any accumulation in respect of unpaid distributions for prior
distribution periods if such other Partnership Interests do not have a
cumulative distribution) bear to each other.

 

(vi)          Holders of Series S Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or Partnership Interests, in
excess of full cumulative distributions on the Series S Preferred Units as
described above.  Accrued but unpaid distributions on the Series S Preferred
Units will accumulate as of the Series S Preferred Units Distribution Payment
Date on which they first become payable.

 

D.            Allocations.  Allocations of the Partnership’s items of income,
gain, loss and deduction shall be allocated among holders of Series S Preferred
Units in accordance with Article VI of the Partnership Agreement.

 

E.            Liquidation Preference.

 

(i)            In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the holders of the Series S
Preferred Units shall be entitled to receive out of the assets of the
Partnership available for distribution to the Partners pursuant to
Section 13.02.A of the Partnership Agreement a liquidation preference of $25.00
per Series S Preferred Unit, plus an amount equal to any accumulated and unpaid
distributions (whether or not earned or authorized) to the date of payment (the
“Series S Liquidation Value”), before any distribution of assets is made to
holders of any other Partnership Interests that rank junior to the Series S
Preferred Units as to the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership, but subject to the preferential
rights of the holders of Partnership Interests ranking senior to the Series S
Preferred Units as to the distribution of assets upon the liquidation,
dissolution or winding up of the Partnership.

 

(ii)           If upon any such voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership
legally available for distribution to its Partners are insufficient to make such
full payment to the holders of the Series S Preferred Units, and the
corresponding amounts payable on all other Partnership Interests ranking on a
parity with the Series S Preferred Units as to the distribution of assets upon
the liquidation, dissolution or winding up of the Partnership, then the holders
of the Series S Preferred Units, and all other holders of such Partnership
Interests on a parity with the Series S Preferred Units shall share ratably in
any such distribution of assets in proportion to the full liquidating
distributions (including, if applicable, accumulated and unpaid distributions)
to which they would otherwise be respectively entitled.

 

(iii)          After payment of the full amount of the Series S Liquidation
Value, the holders of the Series S Preferred Units, shall have no right or claim
to any of the remaining assets of the Partnership.

 

4

--------------------------------------------------------------------------------


 

(iv)          None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by the Partnership or a sale, lease or conveyance of all
or substantially all of the Partnership’s property or business shall be
considered a liquidation, dissolution or winding up of the affairs of the
Partnership.

 

F.             Repurchase at the Option of the Holder.

 

(i)            Notwithstanding any other provision of the Partnership Agreement
to the contrary, the holders of the Series S Preferred Units shall have the
right to require the Partnership to repurchase for cash all or a portion of the
Series S Preferred Units at any time after the date hereof (the “Cash Repurchase
Right”), subject to clause (ii) of this Section 2.F. The repurchase price per
Series S Preferred Unit upon such repurchase shall be paid by the Partnership in
cash and shall be in an amount equal to the Series S Liquidation Value of such
Series S Preferred Units to the date of such repurchase (the “Repurchase
Consideration”).  From and after the applicable repurchase date, the Series S
Preferred Units so repurchased shall no longer be outstanding and all rights
hereunder, to distributions or otherwise, with respect to such Series S
Preferred Units shall cease.

 

(ii)           Each holder of Series S Preferred Units who desires to require
the Partnership to repurchase all or a portion of the Series S Preferred Units
shall provide notice to the Partnership (with a copy to the Managing General
Partner) in the form of the Notice of Repurchase Demand attached as Exhibit A
hereto (a “Repurchase Demand Notice”) via facsimile, hand delivery or other mail
or messenger service.  The date upon which the Partnership initially receives a
Repurchase Demand Notice shall be a “Notice Date.” The Partnership shall pay to
such holder of Series S Preferred Units the Repurchase Consideration within ten
(10) Business Days after the Notice Date.  A holder of Series S Preferred Units
may not request repurchase of less than 10,000 Series S Preferred Units or, if
such holder of Series S Preferred Units holds less than 10,000 Series S
Preferred Units, for less than all of the Series S Preferred Units held by such
holder of Series S Preferred Units.

 

(iii)          From and after the applicable repurchase date, the Series S
Preferred Units so repurchased shall no longer be outstanding and all rights
hereunder, to distributions or otherwise, with respect to such Series S
Preferred Units shall cease.

 

G.            Voting Rights.  Except as required by applicable law, the Series S
Preferred Units shall have no voting rights, except that no amendment of the
Partnership Agreement shall be made that materially adversely affects the rights
of the holders of Series S Preferred Units without the consent of a majority of
such holders (unless all holders of Partnership Interests are materially
adversely affected to the same degree).  For the avoidance of doubt, any
amendment to create, establish or amend the rights and designations of a series
of Partnership Units shall not require the consent of the holders of the
Series S Preferred Units.

 

H.            Conversion.  The Series S Preferred Units are not convertible into
or exchangeable for any other property or securities of the Partnership.

 

5

--------------------------------------------------------------------------------


 

I.             Transfer.  In addition to the restrictions set forth in
Section 11.03 of the Partnership Agreement, except as set forth in section 2.F
above, a holder of the Series S Preferred Units may not Transfer any of the
Series S Preferred Units without the consent of the Managing General Partner,
which consent may be withheld in the Managing General Partner’s sole
discretion.  Any attempt to effect a Transfer of the Series S Preferred Units
without the Managing General Partner’s consent shall be void ab initio.

 

For purposes of this Section 2.I, “Transfer” shall have the meaning of
“transfer” as defined in 11.1(A) in the Partnership Agreement.  The term
“Transfer” as used in this section 2.I or Article XI of the Partnership
Agreement shall not include any repurchase of the Series S Preferred Units by
the Partnership.

 

J.             Restrictions on Ownership.  No person that is not a legal
resident of the United States of America shall be permitted to beneficially own,
directly or indirectly for U.S. federal income tax purposes, any Series S
Preferred Units.  The acquisition of any Series S Preferred Units by any person
that is not a legal resident of the United States of America, whether or not in
accordance with Section 2.I above, shall be void ab initio.

 

3.             Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the Managing General Partner hereby ratifies and confirms.

 

4.             This Amendment shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without regard to conflicts
of law.

 

5.             If any provision of this Amendment is or becomes invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein shall not be affected thereby.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

 

SL GREEN REALTY CORP., a Maryland corporation,
as Managing General Partner of SL Green Operating Partnership, L.P.
and on behalf of existing Limited Partners

 

 

 

 

 

By:

/s/ Andrew Levine

 

 

Name: Andrew Levine

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Notice of Repurchase Demand

 

The undersigned holder of Series S Preferred Units hereby irrevocably requests
SL Green Operating Partnership, L.P., a Delaware limited partnership (the
“Partnership”), to repurchase the number of Series S Preferred Units stated
herein in accordance with the terms of the First Amended and Restated Agreement
of Limited Partnership of SL Green Operating Partnership, L.P., as amended from
time to time in accordance with its terms, and the Cash Repurchase Right
referred to therein; and the undersigned irrevocably (i) surrenders such
Series S Preferred Units and all right, title and interest therein and
(ii) directs that the Repurchase Consideration deliverable in accordance with
this Notice be delivered in the name(s) and at the address(es) specified below.

 

The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has good and unencumbered title to the Series S Preferred Units that are the
subject of this Notice, free and clear of the rights or interests of any other
person or entity, (b) has the full right, power, and authority to demand
repurchase and surrender the Series S Preferred Units that are the subject of
this Notice and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consent or approve such repurchase and
surrender.

 

Number of Series S Preferred Units tendered:

 

 

 

Dated:

 

 

 

 

 

Name:

 

 

(Please Print)

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

(City)   (State)   (Zip Code)

 

 

--------------------------------------------------------------------------------